Citation Nr: 0632490	
Decision Date: 10/18/06    Archive Date: 10/25/06

DOCKET NO.  03-03 233	)	DATE
	)
	)

Received from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Cleveland, Ohio


THE ISSUES

1. Entitlement to an increased rating for postoperative 
residuals of left acromioclavicular (AC) joint separation, 
currently evaluated as 10 percent disabling.

2. Entitlement to an initial disability rating in excess of 
10 percent for left ulnar nerve impairment.


REPRESENTATION

Appellant represented by:	The American Legion
 

ATTORNEY FOR THE BOARD

Lawrence W. Klute, Associate Counsel


REMAND

The veteran had active military service from October 1981 to 
May 1985.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia.

On November 9, 2000 the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002)), was signed into law.  
Later in November 2000, the veteran filed a claim that has 
led to the current appeal.  On August 7, 2001, the Huntington 
RO adjudicated the claim.  Thereafter, on August 29, 2001, VA 
promulgated final regulations to implement the provisions of 
the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified 
as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2006)).  In a January 2004 remand action, the Board noted 
that its review of the record revealed that the veteran had 
not been provided notice pursuant to the requirements of the 
VCAA.  This appears to have occurred because of the timing of 
the enactment of the VCAA, the receipt of the veteran's 
claim, the new regulations, and the actions of the RO. 

When the Board remanded this case, the RO was instructed to 
review the claims file and ensure that all notification and 
development action required by the VCAA was completed.  In 
particular, the RO was to ensure that the new notification 
requirements and development procedures codified at 38 
U.S.C.A. §§ 5102, 5103, 5103A, and 5107, and the duty-to-
assist regulations, found at 66 Fed. Reg. 45,620-32 (Aug. 27, 
2001), were fully complied with and satisfied.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

Review of the current record reveals that VA's Appeals 
Management Center (AMC) sent the veteran a notice letter in 
February 2004 that apparently was intended to comply with the 
notice requirements of the VCAA.  However, the February 2004 
VCAA notice letter to the veteran began with an introductory 
paragraph that informed the veteran that "(w)e are working 
on your appeal for entitlement to service connection for 
cirrhosis of the liver, to include as secondary to service-
connected hepatitis C," which is not at issue in this case.  
The AMC included in its letter a reference to the left 
acromioclavicular joint separation and a comment to the 
effect that, in order to establish entitlement to an 
increased evaluation, the evidence must show that the 
veteran's service-connected disability has gotten worse.  
Nevertheless, the AMC also included information as to what 
was required to substantiate a claim of service connection, 
apparently in response to what the AMC thought was the claim 
on appeal-a claim of service connection for cirrhosis of the 
liver.  Given the strict requirements of the VCAA, and 
because of the confusion created by the AMC's February 2004 
letter, the Board finds that further notification action is 
required before it may address the merits of the veteran's 
claims.  

Accordingly, the case is hereby REMANDED for the following 
actions:

1.	Send the veteran a VCAA notice letter 
that is specific to the issues of (a) 
entitlement to an increased evaluation 
for service-connected postoperative 
residuals of left acromioclavicular (AC) 
joint separation and (b) entitlement to a 
higher initial disability rating for left 
ulnar nerve impairment.  The notice must 
comply with all the requirements of the 
VCAA as more recently further defined in 
the case of Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).

2.	Ask the veteran to identify, and provide 
releases for, any additional, relevant 
private treatment records that he wants 
VA to help him obtain.  If he provides 
appropriate releases, or identifies any 
VA treatment, assist him in obtaining the 
records identified, following the 
procedures in 38 C.F.R. § 3.159 (2006).  
The materials obtained, if any, should be 
associated with the claims file.  

3.	Take adjudicatory action on the veteran's 
rating claims.  Action should include 
consideration of whether referral for 
consideration of an extraschedular rating 
is warranted under 38 C.F.R. § 3.321 
(2006).  If any benefit sought remains 
denied, issue the veteran and his 
representative a supplemental statement 
of the case (SSOC). 

After the appellant has been given an opportunity to respond 
to the SSOC, the claims file should be returned to this Board 
for further appellate review.  No action is required by the 
appellant until he receives further notice, but he may 
furnish additional evidence and argument while the case is in 
remand status.  Kutscherousky v. West, 12 Vet. App. 369 
(1999); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).

The purpose of this remand is to comply with governing 
adjudicative procedures.  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition of 
this appeal.  The law requires that all claims that are 
remanded by the Board or by the United States Court of 
Appeals for Veterans Claims (Court) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2005). 



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of this appeal.  
38 C.F.R. § 20.1100(b) (2006).

